UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 6, 2014 OROPLATA RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 000-55088 33-1227980 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) #3 – 7 San Marcos Puerto Plata, Dominican Republic, 80027 (Address of principal executive offices) Registrant’s telephone number, including area code809-970-2373 #3 – 7 San Marcos Puerto Plata, Dominican Republic, 80027 (Address of principal executive offices) Registered agent’s telephone number, including area code(809) 970-2373 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) -1- This Amendment No. 1 to the Current Report on Form 8-K, originally filed by Oroplata Resources, Inc. (the “Company”) on June 11, 2014, is being filed in order to expand the disclosure made therein in accordance with Item 304(a) of Regulation S-K. Item 4.01 Changes in Registrant’s Certifying Accountant (a) Previous independent registered public accounting firm (i) On June 6, 2014, Oroplata Resources, Inc., (the “Company”) formally informed Goldman Accounting Services CPA, PLLC of their dismissal as the Company’s independent registered public accounting firm. (ii) The reports of Goldman Accounting Services CPA, PLLC on the Company’s financial statements as of September 30, 2013 and 2012, and for the period from inception on October 6, 2011 through September 30, 2013 and for the fiscal year ended September 30, 2013 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle except to indicate that there was substantial doubt about the Company’s ability to continue as a going concern. (iii) The Company’s Board of Directors participated in and approved the decision to change independent registered public accounting firms. (iv) During the year ended September 30, 2013 and the period from inception on October 6, 2011 through September 30, 2012, and through June 6, 2014, there have been no disagreements with Goldman Accounting Services CPA, PLLC on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Goldman Accounting Services CPA PLLC would have caused them to make reference thereto in connection with their report on the financial statements for such years. (v) The Company has requested that Goldman Accounting Services CPA PLLC furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements. (b) New independent registered public accounting firm On June 6, 2014 the Company engaged DKM Certified Public Accountants. as its new independent registered public accounting firm. During the year ended September 30, 2013 and the period from inception on October 6, 2011 through September 30, 2012, and interim period through March 31, 2014, the Company had not consulted with DKM Certified Public Accountantsregarding any of the following: (i) The application of accounting principles to a specific transaction, either completed or proposed; (ii) The type of audit opinion that might be rendered on the Company’s consolidated financial statements, and none of the following was provided to the Company: (a) a written report, or (b) oral advice that DKM Certified Public Accountants concluded was an important factor considered by the Company in reaching a decision as to accounting, auditing or financial reporting issue; or (iii) Any matter that was subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K. Item 9.01 Financial Statements and Exhibits Letter of Goldman Accounting Services CPA, PLLC dated June 17, 2014. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oroplata Resources, Inc. /s/Hilario Santos Sosa Hilario Santos Sosa Chief Executive Officer, President and Director Date: June 17, 2014 -3-
